Citation Nr: 1023899	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  06-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for chronic low back 
strain with degenerative changes prior to July 14, 2006.

2.  Entitlement to a rating in excess of 20 percent for 
chronic low back strain with degenerative changes from July 
14, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina which, in pertinent part, continued 
a noncompensable rating for service connected low back 
strain.  

In a July 2006 rating decision, the RO, in pertinent part, 
granted an evaluation of 20 percent disabling for low back 
strain with degenerative changes effective July 14, 2006.  As 
the 20 percent rating was not a full grant of the benefit 
sought on appeal, the increased rating claim for low back 
strain is still before the Board.  See AB v. Brown, 6 Vet. 
App. 35, 39 (1993).  

In July 2008, the Veteran alleged entitlement to service 
connection for a right middle finger disorder.  This matter 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is REFERRED to the AOJ for 
appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Prior to July 14, 2006, low back strain was manifest by 
standing forward flexion to at least 90 degrees, extension to 
40 degrees, bilateral lateral flexion to 30 degrees, 
bilateral rotation to 45 degrees, and a combined range of 
motion totalling 280 degrees.  Muscle spasms were not 
present, there was no abnormal gait, and he did not have any 
incapacitating episodes.  X-ray films revealed minimal 
rotoscoliosis, and were otherwise negative.

3.  Beginning July 14, 2006, low back strain was manifest by 
forward flexion to at least 60 degrees, extension to at least 
20 degrees, bilateral lateral flexion to 20 degrees, 
bilateral rotation to 40 degrees, and a combined range of 
motion totalling 200 degrees.  Muscle spasms were not 
present, but there was an abnormal gait.  There was no 
evidence of ankylosis, and no reported incapacitating 
episodes.  X-ray films revealed degenerative changes.


CONCLUSIONS OF LAW

1.  Prior to July 14, 2006, the criteria for a compensable 
rating for low back strain were not met. 38 U.S.C.A. § 1155 
(West 2002 and Supp. 2009); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5237 (2009).

2.  From July 14, 2006, the criteria for a rating in excess 
of 20 percent for low back strain with degenerative changes 
were not met. 38 U.S.C.A. § 1155 (West 2002 and Supp. 2009); 
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his service connection claim 
in November 2004.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
December 2004 and March 2005.  The letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was 
reviewed and a supplemental statement of the case (SSOC) was 
issued in July 2006.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in January 2005 and 
July 2006 to assess the current nature of his claimed 
disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2009).

The United States Court of Appeals for Veterans Claims (the 
Court) held that in evaluating a service-connected 
disability, functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45 must be considered.  The Court also held that, when a 
Diagnostic Code does not subsume 38 C.F.R. §§ 4.40 and 4.45, 
those provisions are for consideration, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  DeLuca v. Brown, 8 Vet.App. 202, 206 (1995).

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures, should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's low back strain with degenerative changes has 
been rated under Diagnostic Code 5237.

The Spine
5235
Vertebral fracture or dislocation
General 
Rating 
Formula
5236
Sacroiliac injury and weakness

5237
Lumbosacral or cervical strain

5238
Spinal stenosis

5239 
   
Spondylolisthesis or segmental 
instability     

5240
Ankylosing spondylitis

5241 
   
Spinal fusion    

5242
Degenerative arthritis of the spine 
(see also diagnostic code 5003) 

5243
***Intervertebral disc syndrome




***Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25. 

General Rating Formula for Diseases and Injuries of the 
Spine:
(For diagnostic codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 
 
 
Ratin
g
With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease 
Unfavorable ankylosis of the entire spine 
100
Unfavorable ankylosis of the entire thoracolumbar 
spine 
50
Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine 
40
Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine 
30
Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
20
Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height 
10
Note: (1) Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. 
Note: (2) (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation. 
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion. 
Note: (3) In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted. 
Note: (4) Round each range of motion measurement to the 
nearest five degrees. 
Note: (5) For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis. 
Note: (6) Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. 
38 C.F.R. § 4.71a effective September 26, 2003

Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes
524
3
Intervertebral disc syndrome
Ratin
g

With incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 
months 
60

With incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 
weeks during the past 12 months 
40

With incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 
weeks during the past 12 months 
20
 
With incapacitating episodes having a total 
duration of at least one week but less than 2 
weeks during the past 12 months 
10
Note (1): For purposes of evaluations under diagnostic code 
5243
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 
Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment provided that the effects in each 
spinal segment are clearly distinct evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine 
whichever method results in a higher evaluation for that 
segment. 
Effective September 26, 2003

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2009)



Factual Background and Analysis

The veteran was initially granted service connection for low 
back strain in a July 1968 rating decision, based on service 
treatment records showing that he injured his spine in a 
"semi-combat jump" while training in 1966.  He was awarded 
a noncompensable evaluation from May 6, 1967.

The Veteran filed a claim for an increased for a low back 
disability in November 2004.

An October 2004 private treatment record from J.F.S, M.D. 
noted that the Veteran complained of severe back pain about 
three times a week.  He indicated that he did not take any 
medication for his low back pain.  The physician noted there 
was no "real radiation."  Examination showed mild pain to 
palpation, with no neurologic abnormality.

In November and December 2004, the Veteran was treated at a 
rehabilitation center for "back and neck problems."  He 
indicated he had severe pain from his spine disability.  
During an initial evaluation it was noted that the Veteran 
first injured his back in 1967, but that he had been in a 
"bad" motor vehicle accident three weeks prior and had neck 
pain and tingling in his hands.  Only cervical spine and 
should range of motion testing results were provided in the 
evaluation.  A week later, the Veteran showed full range of 
motion, but with discomfort on extension of the lumbar spine.  
He indicated he still had L1-L2 paraspinal pain, though it 
had decreased since therapy began.  

December 2004 VA X-ray films revealed no lithosis of the 
lumbar spine, no loss of height of any of the vertebral 
bodies or disc spaces, and minimal rotoscoliosis convexed to 
the right, centered at about L2.

In January 2005, the Veteran was afforded a VA spine 
examination.  He complained of low back pain, particularly 
when sitting or driving for long periods of time.  He had no 
radiation of symptoms, no intervertebral disc syndrome and no 
difference in his walking ability.  His pain increased with 
cold weather but did not affect him on a daily basis or 
change his sporting or vocational activities.  

On physical examination of his spine, range of motion studies 
revealed forward flexion to 110 degrees from the seated 
position, 90 degrees of forward flexion from standing, and 
extension to 40 degrees.  Flexion and extension were without 
pain.  He had lateral flexion of 30 degrees both right and 
left, without pain, and rotary motion to 45 degrees right and 
left without pain.  No muscle spasms were noted, and there 
was no tenderness to palpation.  Straight-leg testing was 
negative in the seated and supine position.  The remainder of 
the sensory and motor examinations were noted to be within 
normal limits.  The diagnosis was subjective complaints of 
mechanical low back pain with radiculopathy and/or evidence 
of degenerative process.  The examiner noted that he found no 
evidence that the Veteran's range of motion is additionally 
limited by pain, fatigue, weakness or lack of endurance.

A VA spine examination was performed in July 2006.  The 
Veteran noted that he had not undergone surgery for his 
spine, nor had he gotten spinal injections, physical therapy, 
medications or assistive devices.  He complained of constant 
severe pain (8/10) that did not radiate or affect his ability 
to walk.  He stated that with bending over his pain would 
increase to 10/10, which would last the rest of the day.  He 
denied having any incapacitating episodes that required 
prescribed bedrest.  He noted that flare-ups occurred daily, 
and that his chores and daily activities were affected.  

On physical examination, range of motion studies noted 
forward flexion to 60 degrees with pain, extension to 20 
degrees with pain, lateral flexion right and left to 20 
degrees with pain, and rotation to 40 degrees with pain.  
Range of motion was not additionally limited by pain, 
fatigue, weakness, lack or endurance or incoordination 
following repetitive use.  Examination of the spine was 
negative for muscle spasms, but was positive for tenderness 
throughout.  Straight-leg raise testing was negative 
bilaterally.  Motor-muscle testing was 5/5 with adequate bulk 
and tone.  Sensory testing was intact, and deep tendon 
reflexes were 2+ and symmetrical.  Gait was antalgic.  X-ray 
films taken in conjunction with the examination were read to 
show loss of disc height at L2-4, with "somewhat of an 
increase in scoliosis seen from 12/04 and there is 
degenerative change from L3-S1."  He was diagnosed with 
scoliosis of the lumbar spine, degenerative joint disease of 
the lumbar spine, and degenerative disc disease of the lumbar 
spine. 

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Prior to July 14, 2006

The Board has considered the evidence of record and finds a 
compensable rating prior to July 14, 2006, for the low back 
disability is not warranted.

As an initial matter, the Board finds that the Veteran is 
competent to describe pain and observable symptoms related to 
his low back disability.  See 38 C.F.R. § 3.159(a)(2) (2009) 
(defining "competent lay evidence").  The Board also finds 
that his statements and complaints regarding pain are 
credible because they are generally consistent throughout the 
record.  However, although objective medical findings have 
documented pain on forward flexion, the pain has not been 
shown to limit his range of motion, including on repetition.

The examinations, in combination, addressed range of motion, 
precipitating factors such as physical activity and weather, 
alleviating factors, duration - pain is constant, frequency, 
severity, and no additional loss of motion due to pain, 
weakness, incoordination, or fatigue upon repetitive motion.  
Inasmuch as severe pain was noted to be constant, flare-ups 
did not need to be addressed.

Prior to July 14, 2006, the Veteran's forward flexion 
(standing) was greater than 85 degrees (90 degrees), his 
combined range of motion was greater than 235 degrees (280 
degrees), he did not present with muscle spasms, guarding or 
localized tenderness, and x-ray films did not show fracture.  
Therefore, the Veteran did not meet the criteria for a 
compensable rating under the General Rating Formula for 
Diseases and Injuries of the Spine.  It follows that as these 
criteria are not met, an even higher rating is not warranted, 
and the claim for a compensable rating prior to July 14, 2006 
for his low back disability must be denied.  

X-ray films also did not reveal degenerative changes, and as 
such a compensable rating under diagnostic code 5003 is not 
warranted.  The Board notes that treatment records in the 
claims file show that the Veteran received physical 
therapy/rehabilitation in 2004; however, it was noted that 
this was shortly following a car accident, and the majority 
of the notes address cervical spine symptoms.

Beginning July 14, 2006

From July 14, 2006, physical evaluation of the thoracolumbar 
spine revealed that forward flexion was not to 30 degrees or 
less (60 degrees), and there was no evidence of favorable or 
unfavorable ankylosis.  As such, the criteria for a higher 
rating based on the General Rating Formula for Diseases and 
Injuries of the Spine are not met.  Even considering 
demonstrated pain on motion during the July 2006 examination, 
the evidence simply does not support an assignment of a 
higher rating under Diagnostic Code 5237, because the pain, 
including on repetition, did not result in any demonstrated 
loss of motion or functional loss.

There is no indication in the record that the Veteran had 
intervertebral disc syndrome, and he stated in the July 2006 
VA examination that he has never had an incapacitating 
episode regarding his low back disability.  There is also no 
indication of radiculopathy that could result in an 
additional rating-the Veteran had denied radiation symptoms 
and straight leg raise testing was consistently negative.  As 
such, a rating in excess of 20 percent from July 14, 2006 for 
low back strain is not warranted.

The Board has considered additional staged ratings under Hart 
v. Mansfield, 21 Vet. App. 505 (2007), but concludes that 
they are not warranted.  Though the Veteran's symptoms 
appeared to have increased between his 2005 and 2006 
examinations, there is no evidence which would provide for an 
additional staged rating within this time period.  Since the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case, there are no exceptional or unusual factors with regard 
to the Veteran's low back disability.  The threshold factor 
for extraschedular consideration is a finding that the 
evidence before VA presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will 
apply unless there are 'exceptional or unusual' factors which 
render application of the schedule impractical.").  Here, the 
rating criteria reasonably describe his disability levels and 
symptomatology and provide for higher ratings.  Additionally, 
the Board explored whether other diagnostic codes could 
afford the Veteran a higher rating, and if an additional 
separate rating could have been provided under a different 
diagnostic code.  Thus, his disability picture is 
contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Referral for 
extraschedular consideration is not warranted

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F. 3d. 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

Entitlement to a compensable rating for low back strain prior 
to July 14, 2006 is denied.

Entitlement to a rating in excess of 20 percent for low back 
strain with degenerative changes from July 14, 2006 is 
denied.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


